Citation Nr: 1703232	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  16-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a gastrointestinal disorder, to include diverticulitis, gastritis, and irritable bowel syndrome (IBS). 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and alcohol abuse. 

4.  Entitlement to service connection for photopsia.

5.  Entitlement to service connection for a cervical spine disorder. 

6.  Entitlement to service connection for a bilateral hand disorder, to include paresthesias, radiculitis, and carpal tunnel syndrome of the upper extremities.

7.  Entitlement to service connection for erectile dysfunction. 



8.  Entitlement to an initial rating in excess of 20 percent for the lumbar spine disability.

9.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

10.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

11.  Entitlement to nonservice-connected pension.

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran initially filed claims for service connection for bipolar disorder, alcoholism, diverticulitis, gastritis, and IBS.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and given the various psychiatric and gastrointestinal disorders of record, the Board has recharacterized the claims as reflected on the title page. 

The Veteran also submitted additional medical evidence since the most recent supplemental statement of the case in April 2016 pertaining to the claims currently on appeal.  The Board notes that, because the Veteran's substantive appeal was received after February 2, 2013, the evidence submitted by the Veteran is subject to initial review by the Board unless the Veteran requests in writing that the AOJ initially review such evidence.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  The Veteran has not requested initial AOJ review of the evidence; as such, the Board may consider the evidence and proceed with adjudication of the issues.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (1) service connection for bilateral hearing loss; (2) service connection for a gastrointestinal disorder, to include diverticulitis, gastritis, and IBS; (3) service connection for an acquired psychiatric disorder, to include bipolar disorder and alcohol abuse; (4) service connection for photopsia; (5) entitlement to a TDIU; and (6) entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's currently diagnosed cervical spine disorder and bilateral hand paresthesias, radiculitis, and carpal tunnel syndrome were not incurred in service and are not otherwise related to service. 

2.  The Veteran's currently diagnosed erectile dysfunction was not incurred in service and is not otherwise related to service.

3.  The Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; he does not have intervertebrale disc syndrome.

4.  The Veteran's radiculopathy of the right and left lower extremities have been manifested by, at most, "mild" incomplete paralysis of the musculocutaneous nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a bilateral hand disorder, to include paresthesias, radiculitis, and carpal tunnel syndrome of the upper extremities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for erectile dysfunction have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2016).


4.  The criteria for a rating in excess of 20 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

5.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Codes 8517, 8520 (2016).

6.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Codes 8517, 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in March 2014, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA spine and neurological examination in August 2014 in connection with his increased rating claims for his lumbar spine and radiculopathy disabilities.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA examinations discussed the Veteran's symptoms and the relevant rating criteria.   

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for a cervical spine disorder, hand disorder, or erectile dysfunction disorders.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing an indication that his cervical spine disorder, hand disorder, and/or erectile dysfunction may be associated with service or to a service-connected disability.  Further, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of his cervical spine, hands, and erectile dysfunction. 

The Board also notes that the Veteran was afforded a VA peripheral nerves examination in August 2014.  Although the August 2014 VA examiner diagnosed the Veteran with carpal tunnel syndrome, an opinion as to the etiology of this disorder was not provided.  Nonetheless, the Board finds that a remand for a VA examination is not warranted.  In this regard, the August 2014 peripheral nerves examination was requested in connection with the Veteran's claim for an increased rating for his service-connected back disability; as such, it is not inadequate for purposes of the Veteran's carpal tunnel syndrome.  Further, although the Veteran now reports that his wrist pain began in 1991 and has persisted since that time, the weight of the evidence does not show that the Veteran incurred an in-service wrist or hand injury or disorder.  In sum, and as discussed in specific detail below, the Board finds the Veteran's statements regarding an in-service wrist injury or pain and continuous wrist pain since 1991 not credible.  As such, the Board finds that a VA examination is not warranted for the Veteran's carpal tunnel syndrome.       

Accordingly, the Board finds that no further development of the Veteran's claims for service connection for cervical spine disorder, hand disorder, and erectile dysfunction is required as there is no evidence indicating that the Veteran's currently diagnosed disorders are related to service or to a service-connected disability.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2015) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Cervical Spine Disorder 
and Bilateral Hand Disorder

The Veteran essentially maintains that he has a cervical spine disorder and hand disorder that is related to service.  

Initially, the Board finds that the Veteran has been diagnosed with cervicalgia, cervical radiculitis, cervical degenerative disc disease, cervical disc bulges at multiple levels, and cervical disc herniation.  See May 2013 private evaluation from Dr. P. Y.  He has also been diagnosed with bilateral upper extremity paresthesias.  See July 2012 private treatment records from Dr. J. M.  In an August 2014 VA examination report, the Veteran was noted to have carpal tunnel syndrome. 

Next, the Board finds that the Veteran's cervical spine and bilateral hand disorders were not incurred in service and are not otherwise related to service.  Service treatment records are negative for any complaints, diagnoses, or treatment for a cervical spine and/or hand disorder.  In a September 1992 report of medical examination, conducted at service discharge, a clinical evaluation of the Veteran's spine, neck, and upper extremities was normal.  In the September 1992 report of medical history, completed by the Veteran at service separation, he specifically checked "NO" as to having recurrent back pain and did not indicate any symptoms associated with his neck, hands, or wrists.  

Moreover, a July 2012 private treatment record from Dr. J. M. indicates that the Veteran was involved in a motor vehicle accident in March 2012.  The Veteran complained of intermittent posterior neck pain and intermittent tingling in both hands that lasted only a few seconds at a time.  Dr. J. M. performed x-rays and diagnosed the Veteran with a cervical strain "secondary to 03/18/12 motor vehicle accident" and "upper and lower extremity paresthesias after 03/18/12 motor vehicle accident."  There was no indication by Dr. J. M. or by the Veteran that these disorders first manifested in service or were related to service. 

Additionally, private treatment records from the Advanced Interventional Pain Clinic show that, in November 2012, the Veteran was involved in another automobile accident.  During the evaluation it was specifically noted that the Veteran had no conditions associated with his neck before the accident.  It was also indicated that the Veteran's pain "began on the date of the accident, prior to this accident he was not having pain such as he has now."   The Veteran also reported that he had not been treated for pain or any other medical condition prior to this accident.  He did report, however, that he had been involved in a minor "fender bender" prior to the November 2012 accident, but did not state the exact date.  The Veteran further indicated that he had pain that radiated to the left upper extremity and reported weakness, numbness, and tingling.  He stated that he had numbness and tingling in all fingers of both hands.  Dr. P. Y. diagnosed the Veteran with cervicalgia, cervical radiculitis, cervical degenerative disc disease, cervical disc bulges at multiple levels, and cervical disc herniation.  There was no indication by Dr. P. Y. or by the Veteran that these disorders first manifested in service or were related to service. 

The evidence also includes an August 2014 VA peripheral nerve examination.  During the evaluation, the Veteran indicated that during service he worked as a clerk and began having pain in the right wrist in 1991 while typing.  The pain had persisted since that time.  The examiner diagnosed the Veteran with carpal tunnel syndrome, but did not provide an opinion as to the etiology of the Veteran's disorder. 

The remaining evidence of record, to include VA treatment records, does not suggest that the Veteran's cervical spine and/or hand disorder was incurred in service or is otherwise related to service. 

In sum, the only evidence that the Veteran's cervical spine and hand disorders are related to service consists of the Veteran's own conclusory generalized lay statements.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex cervical spine disorders, to include radiculitis or paresthesia of the upper extremities.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The Veteran's disorders are medically complex disease processes because of their multiple possible etiologies (e.g., such as multiple auto accidents). 

Further, although the Veteran now reports that his wrist pain began in 1991, the weight of the evidence does not show that the Veteran incurred an in-service wrist or hand injury or disorder.  As noted above, the Veteran's service treatment records are absent for any complaints, treatment, or diagnoses of carpal tunnel syndrome.  The Veteran was also first treated for a wrist disorder in a March 2014 VA treatment record where he was fitted with wrist orthotics.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Further, prior to March 2014, the Veteran did not report to his private or VA physicians about his purported wrist pain since 1991.  As such, and based on the evidence discussed above, the Board finds the Veteran's statements regarding continuous wrist pain since 1991 not credible. 

For these reasons, the Board finds that the competent and probative evidence of record does not establish a link between the Veteran's currently diagnosed cervical spine and bilateral hand disorders and service.  Accordingly, the Board finds that a preponderance of the evidence is against the claims for service connection, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Erectile Dysfunction

The Veteran essentially maintains that his erectile dysfunction is related to service.  In his September 2013 claim for VA compensation benefits, the Veteran indicated that his erectile dysfunction began in 1988.  

Initially, the Board finds that the Veteran has been diagnosed with erectile dysfunction.  VA treatment records, to include a recent April 2016 record in Virtual VA, show that the Veteran has been prescribed Sildenafil Citrate for "ED."  The earliest evidence of treatment for erectile dysfunction is in a September 2010 VA treatment record where the Veteran was prescribed Vardenafil, many years following service separation.  

Next, the Board finds that the Veteran's erectile dysfunction was not incurred in service and is not otherwise related to service.  Service treatment records are negative for any complaints, diagnoses, or treatment erectile dysfunction.  In a September 1992 report of medical examination, conducted at service discharge, a clinical evaluation of the Veteran's systems did not reveal any symptoms or diagnosis for erectile dysfunction.  In the September 1992 report of medical history, completed by the Veteran at service separation, he did not indicate that he had erectile dysfunction or any similar symptoms. 


The Board has considered the Veteran's September 2013 statement where he indicated that his erectile dysfunction began during service in 1988.  The Board finds that the Veteran is competent to describe observable symptoms, such as an inability to have or maintain an erection.  Layno, 6 Vet. App. 465.  However, the Board finds that his statement regarding the onset of erectile dysfunction while on active duty is not credible.  Barr, 21 Vet. App. at 308.  As noted above, service treatment records, to include the September 1992 report of medical examination and report of medical history, are negative for any complaints, diagnoses, or treatment erectile dysfunction.  Further, post-service treatment records do not show any complaints or treatment for erectile dysfunction for many years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  For these reasons, the Veteran's assertion that he had erectile dysfunction on active duty that persisted since that time is not credible or probative evidence in support of his claim.

The remaining evidence of record, to include post-service private and VA treatment records, does not suggest that the Veteran's erectile dysfunction was incurred in service or is otherwise related to service. 

For these reasons, the Board finds that the competent and probative evidence of record does not establish a link between the Veteran's currently diagnosed erectile dysfunction and service.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Laws and Regulations-Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here the disability has warranted staged ratings as discussed in detail below.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca, 8 Vet. App. 202.

The Veteran's lumbar spine disability has been rated under DC 5242 for degenerative arthritis of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 


Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  When rating degenerative arthritis of the spine (DC 5242), in addition to consideration of rating under the General Rating Formula, rating for degenerative arthritis under DC 5003 should also be considered.  38 C.F.R. § 4.71a.

Rating Analysis for Lumbar Spine Disability

The Veteran contends that his lumbar spine disability is more severe than what is contemplated by the currently assigned 20 percent disability rating.  The RO has also assigned separate 10 percent ratings for left and right lower extremity radiculopathy for the entire rating period on appeal.  Those issues will be addressed in the section below.  

The Veteran submitted a July 2012 private evaluation from Dr. J. M.  A physical examination was performed, which showed pain with palpation along the right lower lumbar paraspinal muscles and reproduction of his low back pain with
active extension and pain with palpation over the L5-S1 spinous processes.  Hi gait was normal.  

In an April 2013 private evaluation from Dr. P.Y., range of motion of the lumbar spine was decreased with both flexion and extension and there was pain reported with both flexion and extension.  Dr. P. Y. did not provide specific degrees of limitation of the Veteran's lumbar spine.  There was also tenderness to palpation, but no evidence of atrophy or weakness.  His gait was slow.   

The evidence also includes an August 2014 VA examination.  The examiner diagnosed the Veteran with lumbar strain and lumbar degenerative disc disease.  During the evaluation, the Veteran reported having flare-ups with prolonged sitting, standing, and lying down.  Range of motion testing of the lumbar spine revealed 40 degrees in flexion (90 is normal), with pain starting at 40 degrees.  After repetitive motion, there were no additional limitations.  Functional loss and/or functional impairment were noted to include less movement than normal and pain on movement.  There was no ankylosis of the thoracolumbar spine.  The examiner also noted that the Veteran did not have IVDS.  The Veteran used a cane occasionally for assistance with ambulation.

After a review of all the evidence, both lay and medical, the Board finds that an increased rating in excess of 20 percent for a lumbar spine disability is not warranted for the entire rating period on appeal.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the August 2014 VA examiner.  The VA examination of record reflects, at worst, flexion to 40 degrees.  Following repetitive motion testing, flexion was not additionally limited.  The evidence also does not show unfavorable ankylosis of the entire thoracolumbar spine as required by a 40 percent disability rating.  

Moreover, in Correia v. McDonald, 28 Vet. App 158 (2016), the Court determined that VA examination reports in cases of joint disabilities must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  

The Board acknowledges that the VA examination report discussed above did not address passive range of motion and nonweight-bearing studies as required by Correia, Supra.  However, the August 2014 VA examination specified that there was evidence of pain with active range of motion and range of motion studies of the lumbar spine were conducted in flexion, extension, lateral flexion, and lateral rotation.  Repetitive use testing was also conducted.  Further, although all range of motion measurements were performed under active, weight-bearing motion, the Board finds that it is reasonable that any clinician-assisted passive, non-weight bearing motion would reveal greater range of motion.  This type of motion would be less beneficial to the Veteran's claim, and thus the absence of these clinician-assisted passive, non-weight bearing motion measurements are harmless errors.  For these reasons, the Board finds that the VA examination is in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

In accordance with the above, the Board finds that the evidence of record does not demonstrate forward flexion of the lumbar spine to 30 degrees or less or objective findings of ankylosis of the thoracolumbar spine. 

The Board further finds that the evidence of record, both lay and medical, does not demonstrate that the Veteran has sustained incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months for rating period on appeal.  During the August 2014 VA examination, the examiner specifically noted that the Veteran did not have IVDS.

For these reasons, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted for the rating period on appeal.

Increased Rating Analysis for Right and Left 
Lower Extremity Radiculopathy Disabilities

The Veteran maintains that his service-connected right and left lower extremity radiculopathy disabilities are more severe than what is contemplated by the currently assigned 10 percent rating.  

The RO has rated that Veteran's lower extremity radiculopathy under Diagnostic Code 8520 for sciatic nerve disability.  Under this code, a 10 percent rating is warranted for mild incomplete paralysis, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis with marked muscular atrophy, and 80 percent for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2016).

Also relevant is Diagnostic Code 8517 which addresses disabilities involving the musculocutaneous nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8517 (2015).  Under this provision, disability ratings of 0, 10, and 20 percent are assignable for incomplete paralysis that is mild, moderate, or severe, respectively.  A 30 percent rating is also assignable under this code for complete paralysis involving the major extremity, with evidence of weakness but not loss of flexion of elbow and supination of forearm.  38 C.F.R. § 4.124a (2016).

Upon review of the evidence of record, the Board finds that the Veteran's radiculopathy of the right and left lower extremity has been manifested by, at most, "mild" incomplete paralysis of the musculocutaneous nerve.

In the July 2012 private evaluation from Dr. J. M., the Veteran reported paresthesias of the feet.  Upon physical examination, lower extremity strength was 5/5 throughout.  Bilateral lower extremity sensation to light touch was also intact.   

In the April 2013 private evaluation from Dr. P. Y., sensory was intact to
light touch and pinprick throughout upper and lower extremities bilaterally. 
The evidence also includes an August 2014 VA peripheral nerves examination.  The examiner diagnosed the Veteran with lumbar radiculopathy.  Upon examination, symptoms were noted to include mild pain and numbness in the lower extremities.  His gait was normal.  The examiner noted that the Veteran had incomplete paralysis of the musculocutaneous nerve of mild severity in both extremities.  

Based on the evidence of record, the Board finds that the evidence does not show more than mild symptoms associated with the Veteran's lower extremity radiculopathy.  The evidence discussed above shows that the Veteran's symptoms were, at worst, mild.  Although mild incomplete paralysis of the musculocutaneous nerve contemplates a 0 percent rating under Diagnostic Code 8517, the Board will not disrupt the Veteran's currently assigned 10 percent ratings (assigned under 8520 for incomplete paralysis of the sciatic nerve).  Accordingly, ratings in excess of 10 percent for the right and left lower extremity radiculopathy disabilities are not warranted. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. 

The symptomatology and impairment caused by the Veteran's service-connected lumbar spine and radiculopathy disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.
The criteria specifically provide for ratings based on the presence of arthritis, limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The symptomatology and impairment caused by the Veteran's lumbar spine, to include muscle spasm and incapacitating episodes, is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has also been granted separate disability ratings for his neurological disabilities.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.


The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected disabilities are specifically contemplated by the criteria discussed above, including the effect of his symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Service connection for a cervical spine disorder is denied. 

Service connection for a bilateral hand disorder, to include paresthesias, radiculitis, and carpal tunnel syndrome of the upper extremities, is denied.

Service connection for erectile dysfunction is denied.
An initial rating in excess of 20 percent for the lumbar spine disability is denied.

An initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.

An initial rating in excess of 10 percent for left lower extremity radiculopathy is denied.


REMAND

Hearing Loss

The Veteran maintains that he has bilateral hearing loss as a result of service.  The Veteran has not been afforded a VA examination regarding his claimed hearing loss disorder.  In this regard, VA must provide a VA medical examination or medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, service records show that the Veteran served in the 35th Engineer Battalion.  In a November 1990 Reference Audiogram, it was noted that the Veteran was "routinely exposed to hazardous noise."  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.

Further, an April 1989 service treatment record shows that the Veteran was seen for left ear pain and decreased hearing acuity.  

A July 2014 VA audiology note indicates that the Veteran had a word recognition score of 96 percent in the right ear and 92 percent in the left ear.  Notably, impaired hearing is considered a disability for VA purposes when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).  As such, the Veteran has a currently diagnosed left ear hearing loss.  Although his right ear audiological testing and speech recognition scores were within normal limits, the Board finds that the Veteran should be afforded a VA examination to assist in determining whether he now has hearing loss in the right ear, and whether his hearing loss disorder is related to service.  

Photopsia, Psychiatric, Gastrointestinal Disorders, 
TDIU, and Nonservice-Connected Pension

The evidence of record includes an October 2015 private psychiatric evaluation from Dr. Iofin, which suggests that the Veteran sustained a TBI in service.  Further, Dr. Iofin related the Veteran's photopsia, psychiatric disorders, and gastrointestinal disorders to the purported in-service TBI.  

A review of the record indicates that the RO has deferred adjudication of the claim for service connection for a TBI pending a VA examination and medical opinion.  See January 2017 rating decision.

As such, the claims for service connection for photopsia, an acquired psychiatric disorder, and gastrointestinal disorders are intertwined with the AOJ's initial determination of the TBI issue.  The Board finds that adjudication of these issues must be deferred pending adjudication of the TBI issue by the AOJ. 

Finally, as any decision with respect to the claims for service connection may affect the claims for a TDIU and nonservice-connected pension, those claims are inextricably intertwined with the other claims being remanded.  Thus, adjudication of the TDIU and nonservice-connected pension claims are deferred until adjudication of the other claims.
 
Accordingly, the case is REMANDED for the following actions:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should obtain any updated VA treatment records and should associate them with the record.

2.  Schedule the Veteran for a VA audiological examination.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the examination.  All necessary testing should be conducted.  The examiner is asked to address the following:

(a)  Does the Veteran have sensorineural hearing loss for VA compensation purposes?  See 38 C.F.R. § 3.385.

(b)  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right and/or left ear hearing loss disorder was incurred in or is otherwise related to service.  (Note:  the examiner should assume that the Veteran was exposed to hazardous noise during service and should discuss the April 1989 service treatment record). 

3.  After completing initial adjudication the issue of service connection for a TBI, readjudicate the claims remaining on appeal that are the subject of this Remand.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


